*608ON MOTION FOR REHEARING
BELCHER, Judge.
Appellant again urges that the trial court erred in refusing to grant his motion for a new trial based upon the facts stated in Mrs. Presas’s affidavit and those in the affidavit of Angelica Meza introduced on the hearing of said motion, because such facts are material to appellant’s defensive theory and would probably cause a different result on another trial.
We have carefully reviewed the record in the light of appellant’s motion and are constrained to hold that it does not appear therefrom that the trial court abused his discretion in overruling said motion for a new trial.
Opinion approved by the Court.